Citation Nr: 1426186	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  The Board secured a May 2014 Veterans Health Administration (VHA) medical expert advisory opinion regarding the etiology of the Veteran's hearing loss.


FINDINGS OF FACT

1. Competent (medical) evidence establishes that a pre-existing left ear hearing loss was aggravated and a right ear hearing loss was incurred due to the Veteran's exposure to military noise trauma in service.  	

2.  It is reasonably shown that the Veteran's tinnitus had its onset in service and has persisted since. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2013).
 
2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matters; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004); 38 U.S.C.A. §§  1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Left ear sensorineural hearing loss (SNHL) was first diagnosed in May 1960, prior to the Veteran's active duty service.  The diagnosis was noted on service enlistment examination.  Based on the nature of the Veteran's service, his allegations of exposure to noise trauma therein (from heavy gunfire, explosions, etc.) may be accepted as factual.  His service treatment records (STRs) note complaints of tinnitus and deafness in service.  On service separation examination, audiometric testing revealed gradual, but significant, puretone threshold shifts in both ears.  

Bilateral hearing loss (as defined in 38 C.F.R. § 3.385) and tinnitus disabilities are diagnosed.  Because a September 2009, and a December 2009 addendum, VA medical opinions were deemed inadequate for rating purposes (because the provider did not include adequate rationale) the Board secured a May 2014 VHA medical advisory opinion regarding the etiology of the Veteran's hearing loss.  The opinion reflects familiarity with the entire record and includes rationale that cites to supporting factual data, in particular the significance of puretone threshold shifts (since service entrance) found on service separation examination.  The Board finds no reason to question the VHA opinion or the provider's expertise, and finds the opinion to be competent, and probative evidence.  The VHA opinion expert concluded that it is at least as likely as not that the Veteran's right ear hearing loss resulted from, and left ear hearing loss was aggravated by, his exposure to  military noise trauma in service.  Because there is no competent evidence accompanied by adequate rationale to the contrary, the Board finds the VHA opinion persuasive.  Resolving any remaining reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  

The Board finds the Veteran's reports that he has tinnitus which began in service and has persisted since to be consistent with the factual record, and credible; there is no reason to reject his accounts.  His STRs note complaints of tinnitus.  Furthermore, tinnitus is a disability capable of lay observation (by the person experiencing it), and generally incapable of objective confirmation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  All of the requirements for establishing service connection are met; service connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


